Dismissed and Memorandum Opinion filed July 18, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00430-CV

                           ERIC NORRIS, Appellant
                                        V.

        HOME CARE PROFESSIONAL SERVICES, INC., Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-40402

               MEMORANDUM                        OPINION
      The clerk’s record in this appeal was filed June 20, 2013. According to the
clerk’s record, appellant filed a notice of appeal on March 14, 2013, in an attempt
to appeal a final dismissal order signed December 7, 2012. The record reflects that
appellant filed an untimely motion for new trial on January 15, 2013. See Tex. R.
Civ. P. 329b(a) (requiring motion for new trial to be filed within 30 days after the
judgment or order is signed). Therefore, the notice of appeal was due on or before
January 7, 2013. See Tex. R. App. P. 26.1 (stating the 30 day deadline to appeal is
extended by filing a timely motion for new trial). Appellant=s notice of appeal filed
March 14, 2013, is untimely.

      On June 24, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

      We lack jurisdiction over this attempted appeal. Accordingly, the appeal is
ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Brown, Christopher, and McCally.




                                          2